          Case 1:20-cv-01086-NONE-SAB Document 10 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ZYMEX INDUSTRIES, INC.,                            Case No. 1:20-cv-01086-NONE-SAB

12                  Plaintiff,                          ORDER DISREGARDING PLAINTIFF’S
                                                        DECLARATION OF DOE DESIGNATION
13           v.
                                                        (ECF No. 9)
14   ZIBA FOODS, LLC,

15                  Defendant.

16

17          Plaintiff filed this trademark infringement action on August 5, 2020, naming Ziba Foods,

18 LLC, as Defendant, along with Doe Defendants 1 through 10. (ECF No. 1.) Defendant Ziba

19 Foods was served on August 6, 2020. (ECF No. 4.) On November 4, 2020, the Court issued a
20 scheduling order setting a deadline of December 31, 2020, for any motions or stipulations

21 requesting leave to amend the pleadings. (ECF No. 8.) On December 31, 2020, Plaintiff filed a

22 document entitled Doe Designation No. 1, designating Raffi Vartanian, as Doe Defendant No. 1.

23 (ECF No. 9.)

24          Under the Local Rules, “every pleading to which an amendment or supplement is

25 permitted as a matter of right or has been allowed by court order shall be retyped and filed so

26 that it is complete in itself without reference to the prior or superseded pleading.” L.R. 220.
27 Plaintiff did not file a stipulation or motion for leave to file an amended complaint, nor a motion

28 to substitute. See Garcia ex rel. Estate of Acosta-Garcia, 428 F. App’x 706, 708–09 (9th Cir.


                                                    1
         Case 1:20-cv-01086-NONE-SAB Document 10 Filed 01/04/21 Page 2 of 2


 1 2011) (“Neither did the district court abuse its discretion when it denied Maria leave to amend

 2 the complaint to identify the Doe defendants. Maria had ample opportunity prior to the time

 3 defendants moved for summary judgment to conduct reasonable discovery, identify these

 4 defendants, and seek leave to amend the complaint to name them properly.”); Jorgenson v.

 5 United States, No. 117CV00817LJOEPGPC, 2019 WL 6211102, at *2 (E.D. Cal. Nov. 21, 2019)

 6 (failure to file a motion for leave to amend or motion to substitute doe defendant), report and

 7 recommendation adopted, No. 117CV00817LJOEPGPC, 2020 WL 430849 (E.D. Cal. Jan. 28,

 8 2020); Torbert v. Gore, No. 14CV2911 BEN (NLS), 2015 WL 9582911, at *1 (S.D. Cal. Nov.

 9 10, 2015) (“A motion for leave to amend a complaint to substitute in the name of a DOE

10 defendant is also governed by Rule 15.”), report and recommendation adopted, No. 14-CV-2911-

11 BEN (NLS), 2015 WL 9581837 (S.D. Cal. Dec. 30, 2015). Plaintiff’s filing shall therefore be

12 disregarded.

13          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s December 31, 2020 filing

14 entitled Declaration of Doe Designation No. 1 (ECF No. 9), is DISREGARDED.

15
     IT IS SO ORDERED.
16

17 Dated:     January 4, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                  2
